DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/09/2021, 03/03/2020 and 05/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Interpretation
Regarding claim 4, the phrase “organonitrogen foaming agent” is interpreted to mean “an organic foaming agent that releases nitrogen gas” as described on page 18 of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation regarding the binder being made of either or both of a diene monomer unit or a nitrile group containing monomer unit, specifically the limitation of “10 % mass and not more than 80% mass” is indefinite. The limitation is unclear if the mass percentage is related to the total weight of the polymer binder or the total weight of the electrode mixed material layer containing the binder. Further clarification is required. In view of the 112B rejection, the claim will be interpreted such that the mass percentage is related to the total weight of the polymer binder.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mikihiro (JP 2015211004-as cited in the IDS and machine translation provided) in view of Kouichirou (WO 2014157061-as cited in the IDS and machine translation provided).
Regarding claim 1, Mikihiro teaches an electrode for an electrochemical device comprising a current collector and an electrode mixed material layer on the current collector (Mikihiro [0008] current collector and active material for a positive electrode within a battery), wherein
the electrode mixed material layer contains an electrode active material, a binder, and a foaming agent (Mikihiro [0008] and [0013] a binder an active material and a foaming agent make up the first and second layers of the positive electrode and is applied to the current collector),
the binder for the negative electrode can include a diene rubber (SBR- styrene butadiene rubber) and a nitrile rubber (NBR- nitrile butylene rubber) (Mikihiro [0018])).

Mikihiro fails to teach wherein in which a proportion constituted by the diene monomer unit and a proportion constituted by the nitrile group-containing monomer unit are, in total, not less than 10 mass% and not more than 80 mass%, and
volume resistivity RA of a laminate of the electrode mixed material layer and the current collector at 25°C is not less than 0.1 Ω*cm and not more than 200 Ω*cm, and
a ratio of volume resistivity RB of the laminate at 350°C relative to the volume resistivity RA of the laminate at 25°C is 10 or more.

Kouichirou discloses a positive electrode for a secondary battery having excellent battery performance. Kouichirou teaches wherein a particulate binder used for the electrode contains a diene monomer forming a conjugated diene monomer unit having 4 or more carbons atoms, such as 1,3-butadiene (Kouichirou [0048] and [0143] Example 1) and at a weight preferably of 65-95% by weight such that the flexibility of the binder is improved (Kouichirou [0049]). Additionally, Kouichirou teaches that the particulate binder can contain a nitrile monomer unit in addition to the diene monomer unit (Kouichirou [0042]). The nitrile content of the can be added at 1-40% by weight based on all of the 

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute the binder of Mikihiro for the binder of Kouichirou such that the binder has added flexibility and imparts a high conductivity for the battery. The binder of Kouichirou could be in the claimed range for the diene and nitrile containing groups related to the polymer as a whole. 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 For the sake of prosecution, it is noted that the applicant teaches of a binder having 1,3-butadiene being used as the diene monomer (instant specification [0027]) and an α, β-ethylenically unsaturated nitrile monomer unit (instant specification [0029]). Both materials are used in the binder and is consistent with the materials used in Kouichirou.


While the prior art does not explicitly teach the volume resistivity and the ratio of the volume resistivity at different temperatures, these properties are considered inherent in the prior art barring any differences shown by objective evidence between the electrode disclosed in the prior art and the applicant. As the electrode taught by the prior art and the applicant are identical within the scope of claim 1, the electrode inherently teaches the volume resistivity within the range due to the same materials being used for the binder (1,3-butadiene and an α, β-ethylenically unsaturated nitrile monomer unit), active material (any electrode active material), and foaming agent (organic nitrogen foaming agent). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.

Regarding claim 2, modified Mikihiro teaches all of the claim limitations of claim 1. Mikihiro further teaches wherein the foaming agent has a foaming temperature of not lower than 100°C and not higher than 350°C (Mikihiro  [0014] foaming agent foams preferably at 120°C or higher and is the same foaming agent as applicant’s foaming agent-  azodicarbonamide [0027]).

Regarding claim 4, modified Mikihiro teaches all of the claim limitations of claim 1. Mikihiro further teaches wherein the foaming agent is an organonitrogen foaming agent (Mikihiro [0014] organic foaming agent that generated nitrogen gas; [0027] is the same foaming agent as applicant’s foaming 

Regarding claim 5 modified Mikihiro teaches all of the claim limitations of claim 1. Modified Mikihiro teaches the binder having a diene monomer and a nitrile containing group monomer within the claimed ranged of claim 1. Mikihiro and Kouichirou fail to teach wherein the polymer has a glass-transition temperature of not lower than -30°C and not higher than 100°C. While no reference explicitly teaches the glass transition temperature it is deemed to be an inherent characteristic of the polymer making up the binder. 
While the prior art does not explicitly teach the glass transition temperature of the polymer, these properties are considered inherent in the prior art barring any differences shown by objective evidence between binder disclosed in the prior art and the applicant. As the binder taught by the prior art and the applicant are identical within the scope of claim 1, the binder inherently teaches that the glass transition temperature is not lower than -30°C and not higher than 100°C. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.

Regarding claims 6-7, modified Mikihiro teaches all of the claim limitations of claim 1. Mikihiro and Kouichirou fail to teach wherein the electrode active material for the positive and negative electrode has a volume resistivity within the claimed range at 25°C. While no reference explicitly teaches the volume resistivity, it is deemed to be an inherent characteristic of the materials (binder, active material and foaming agent) making up the electrode active materials. 


Regarding claim 8, modified Mikihiro teaches of an electrode according to claim 1 that can be used in a battery.

Regarding claim 9, modified Mikihiro teaches all of the claim limitations of claim 1. Mikihiro further teaches a method for producing the electrode of claim 1 comprising:
applying a slurry composition for an electrode mixed material layer containing the electrode active material, the binder, the foaming agent, and a solvent onto the current collector (Mikihiro [0015-0016] the electrode active materials are mixed and applied to the current collector; Also see [0027-0028] Example 1);
and drying the slurry composition for an electrode mixed material layer applied on the current collector (Mikihiro [0015-0016] the active material is then dried and this process can be repeated for all of the active material layers or for additional material layers).

Mikihiro fails to teach the temperature that the slurry composition is dried upon the current collector. 
Kouichirou discloses a positive electrode for a secondary battery having excellent battery performance. Kouichirou teaches of a similar process of forming a slurry composition and then applying it to the current collector and then drying at 60°C and 120°C (Kouichirou [0148]).

Therefore, it would have been obvious to a skilled artisan that drying of the electrode active material layers can be done at different temperatures such as 60°C or 120°C as Kouichirou teaches. The explicit teaching of the drying temperature would not change the function of the active material and battery as a whole and would be expected to perform the same. Likewise, a skilled artisan would recognize that drying of the active material layers can be done at different temperatures and a higher temperature would dry the active material layers faster without significant change to the active material layers.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mikihiro (JP 2015211004-as cited in the IDS and machine translation provided) in view of Kouichirou (WO 2014157061-as cited in the IDS and machine translation provided) as applied to claim 1 above, and further in view of Nakamura (JP 2006073308-as cited in the IDS and machine translation provided).

Regarding claim 3, modified Mikihiro teaches all of the claim limitations of claim 1. Mikihiro further teaches of an azodicarbonamide foaming agent (Mikihiro [0014]) that is the same as the 
Nakamura discloses a secondary battery with excellent safety during overcharge due to the addition of a foaming agent within the electrode. Nakamura discloses of a foaming agent being made of azodicarbonamide (Nakamura [0048-0049]) used within the secondary battery. The foaming agent is used in an electrode at 0.0005 parts by weight to 10 parts by weight per 100 parts by weight of the electrode active material (Nakamura [0055 and 0057]). The foaming agent is used at a predetermined overcharge potential and a safety mechanism against overcharge (Nakamura [0076]) can be established with the foaming agent within the given range.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Nakamura into Mikihiro’s battery such that the amount of the foaming agent used within the electrode is between 0.0005 parts by weight to 10 parts by weight per 100 parts by weight of the active material such that an overcharge potential safety mechanism can be established. By incorporating the foaming agent within the given range taught by Nakamura, the battery of Mikihiro would be expected to be able to deal with overcharge problems within the battery. Nakamura teaches that the amount of foaming agent used would be expected to efficiently deal with overcharging problems so the same amount used within Mikihiro’s electrode would therefore be expected to handle overcharging problems efficiently as well. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721